DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a manufacturing method of a light-transmitting plastic casing, classified in B29C45/0001 and B29C45/0005.
II. Claim 12, drawn to a light-transmitting plastic casing, classified in H05K 5/02.
Inventions l and ll are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another materially different process, i.e., the product in Invention ll can be made by granulating each material and then mixing the materials to form the granulated mixed material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Floyd Canfield (Reg. No. 69,151) on 09/06/2022 a provisional election was made to prosecute the invention of Group l, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 01/19/2021 and 04/12/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the refractive index" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 2003/0026984). Additional supporting evidence provided herewith (Mitchell, “An Introduction to Materials Engineering and Science”, 2004, Appendix 9-Refractive Index of Selected Materials).

With respect to claims 1, 5 and 11, Nagayama teaches a manufacturing method of a plastic casing (“an FRP molded article and a production process thereof”, Pa [0001], “It can be preferably used as a housing of an electronic terminal machine or device, portable cellular phone, etc.”, Pa [0002]), comprising:
providing a mixed material, the mixed material includes a resinous material (“another resin…polycarbonates or liquid crystal polyesters”) and an elastomer material (“a polyamide resin”) (“The polyamide resin can also be mixed with another resin… polycarbonates …liquid crystal polyesters”, Pa [0080]), a flame retardant material (“a flame retarder”, Pa [0095]), and a transparent fiberglass material (“glass fibers”, Pa [0100]);
performing a granulating step to the mixed material to form granules (“Pellets were produced by melt-molding the material into a linear molded article and cutting it at a length of 7 mm.”, Pa [0256]);
performing a heating step to the granules (“resin pellets having resin-reinforcing fibers having an average fiber length of 0.1 to 7 mm mixed in a thermoplastic resin used as a matrix resin are heated”, Pa [0026]); and
performing a molding step to the heated granules to form the plastic casing (“the molten resin obtained in the first step is fed to a hot-runner sprue through a first sprue of the injection molding machine… the gate of the hot-runner sprue is opened and closed to control the start and end of injection of the molten resin into a cavity of a mold used for molding an article; the molten resin fed into the cavity is solidified in the mold.”, Pa [0027]).
Even though Nagayama is silent to light-transmitting property of the plastic casing, since the composition of the material for forming the plastic casing is the same as the claimed composition, the claimed property is presumed to be inherent. (see MPEP § 2112.01, II.) The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Specifically, in the claimed composition, the polyamide and polycarbonates as the materials for the resinous material and the elastomer in the instant specification (Pa [0013]), and the liquid crystal polyesters has the similar refractive index to the RI of polyamide (See the rejection of claim 6 below). According to the instant specification, the refractive index of the elastomer material is equal to the refractive index of the resinous material to reduce the negative effect of the elastomer material on the light transmittance (Pa [0012]). Thus, the resulted molded casing made of the mixture of polyamide and polycarbonates or liquid crystal polyesters would inherently have a light-transmitting property. 

With respect to claim 2, Nagayama as applied to claim 1 above further teaches that a proportion of the transparent fiberglass material in the mixed material is from 5% to 30% (Pa [0102]) which overlaps the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 3, Nagayama as applied to claim 1 above further teaches that the flame retardant material includes a silicon based flame retardant and a phosphate ester material (“silicone flame retarder”, “a phosphoric ester”, Pa [0095]).

With respect to claim 4, Nagayama as applied to claim 1 above further teaches that the resinous material is a polycarbonate (PC) resinous material (“The polyamide resin can also be mixed with another resin…polycarbonates“, Pa [0080]).

With respect to claim 6, Nagayama as applied to claim 1 above further teaches using the polyamide resin mixed with another resin such as liquid crystal polyesters (Pa [0080]). One would appreciate that a refractive index of the polyamide resin (n=1.53) and a refractive index of the polyester resin (n=1.52-1.57) (See Mitchell, “An Introduction to Materials Engineering and Science”, 2004, Appendix 9-Refractive Index of Selected Materials) overlaps each other.
Nagayama further teaches that in the case where a mixture consisting of plural resins is used as the thermoplastic resin, it is preferred that a polyamide resin or polycarbonate resin is a main ingredient, and that the content of the main ingredient is 60 wt % or more (Pa [0096]), and the molded article contains 30 to 95 wt % of a thermoplastic resin (Pa [0099]) and 5 to 30 wt % of reinforcing fibers (Pa [0102]). Thus, it provides that the molded article contains the polyamide resin being 18 wt % or more and less than 95 wt % which overlaps the content of the reinforcing fiber. Even though Nagayama does not specifically teach that a proportion of the elastomer material in the mixed material is less than a proportion of the transparent fiberglass material in the mixed material, one would have found it obvious to select the optimum proportions of the polyamide resin and the fiber glass material within the ranges taught by Nagayama for the purpose of forming the product having a desired property.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 2003/0026984) as applied to claim 1 above, and further in view of Furukawa et al. (US 2021/0087362)

With respect to claim 7, Nagayama as applied to claim 1 above does not specifically teach that the mixed material includes an epoxy resin material and a coupling agent to improve rigidity of the light-transmitting plastic casing.
In the same field of endeavor, a carbon fiber reinforced material, Furukawa teaches that the carbon fiber reinforced material having both excellent interlaminar toughness and tensile strength (Pa [0001]) comprising [B] an epoxy resin and [C] a hardener for [B] (Pa [0014], [0015]) and a coupling agent (Pa [0175]) and the epoxy compound containing one or more aromatic rings forms the rigid interface layer (Pa [0065]). Furukawa further teaches that a thermoplastic resin is mixed with or dissolved into the resin composition for the tackiness property and the fluidity (Pa [0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify Nagayama with the teachings of Furukawa and provide a epoxy resin, a hardener, and a coupling agent in the fiber reinforced thermoplastic resin mixture for the purpose of obtaining excellent rigidity of the product.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 2003/0026984) as applied to claim 1 above, and further in view of Shi (US 2011/0234952). Additional supporting evidence provided herewith (“Everything You Need To Know About Polycarbonate (PC)”, 2015, https://www.creativemechanisms.com/blog/everything-you-need-to-know-about-polycarbonate-pc).

With respect to claims 8 and 9, Nagayama as applied to claim 1 above teaches that Pellets were produced by melt-molding the material into a linear molded article and cutting it at a length of 7 mm (Pa [0256]), does not specifically teach that nitrogen is added in the granulating step to avoid oxidization of the mixed material, and an extrusion temperature at the granulating step is more than 30° C. higher than a melting point of the resinous material.
In the same field of endeavor, method of producing optical film, Shi teaches that the film production method of the invention preferably includes the step of melt-extruding a thermoplastic resin-containing composition through a die (Pa [0158]), and preferably, the thermoplastic resin composition is pelletized before it is melt-extruded (Pa [0159]) wherein the thermoplastic resin composition is dried, then melted in a double-screw kneading extruder at 150° C. to 300° C., then extruded like noodles, and solidified and cut in air or in water, thereby giving pellets (Pa [0160]). Shi further teaches that prior to feeding the melt of thermoplastic resin composition, the water content of the pellets is reduced by drying in nitrogen (Pa [0162]).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify Nagayama with the teachings of Shi and substitute Shi’s drying and pelletizing for Nagayama’s pelletizing by melt-molding for the purpose of forming the pellets of the thermoplastic resin mixture. In this modification, Nagayama teaches using polycarbonate resin as the resinous material (Pa [0080]) of which a melting temperature is 155 ° C (See “Everything You Need To Know About Polycarbonate (PC)”, 2015), thus the extrusion temperature taught by Shi overlaps the claimed range (greater than 185° C). In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 10, Nagayama as applied to claim 1 above further teaches that resin pellets having resin-reinforcing fibers mixed in a thermoplastic resin used as a matrix resin are heated and molten at 220 to 350° C in a resin-melting cylinder of an injection molding machine, to prepare a molten resin having the fibers dispersed therein (Pa [0026]), does not specifically teach that the granules are heated at a temperature that ranges from 115° C. to 125° C. for four hours in the heating step.
In the same field of endeavor, method of producing optical film, Shi teaches that the film production method of the invention preferably includes the step of melt-extruding a thermoplastic resin-containing composition through a die (Pa [0158]), and preferably, the thermoplastic resin composition is pelletized before it is melt-extruded (Pa [0159]) and prior to feeding the melt of thermoplastic resin composition, the water content of the pellets is reduced by drying at a temperature being from 60 to 150° C (Pa [0162]). 
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify Nagayama with the teachings of Shi and perform drying the pellets at the temperature taught by Shi before the injection molding in order to reduce the water content in the pellets. Even though Shi is silent to the time period for drying, one would have found it obvious to select the optimum time period for drying by routine experimentation for the purpose of remove the water content. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742